Citation Nr: 0717123	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
arteriosclerotic heart disease (ASHD), claimed as secondary 
to rheumatic fever.

2.  Entitlement to service connection for heart disease to 
include (ASHD).

3.  Entitlement to a compensable rating for rheumatic fever.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision, which denied a 
compensable rating for rheumatic fever, reopened the claim 
for ASHD and denied service connection for heart disease (to 
include ASHD) on the merits. 

Regardless of the RO's decision to reopen the ASHD claim, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

In May 2007, the Board granted a motion to advance the case 
on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  A Board decision dated in December 1982, of which the 
veteran was notified in the same month, denied the veteran's 
claim for entitlement to service connection for ASHD.

2.  Additional evidence received since the December 1982 
Board decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the veteran's claim 
for service connection for ASHD.

3.  The veteran's heart disease was not manifested during 
service or within one year of service discharge, and is not 
related to any event in service.  Service-connected rheumatic 
fever did not cause or aggravate any current heart disease.

4.  The veteran's rheumatic fever has been asymptomatic 
during the period on appeal and there is no sign of residual 
disability.


CONCLUSIONS OF LAW

1.  The December 1982 decision, denying the claim of service 
connection for ASHD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for ASHD; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  Heart disease was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service..  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).

4.  The criteria for a compensable evaluation for rheumatic 
fever are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

With respect to the veteran's claims for service connection 
and an increased rating, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in December 2002 satisfied the first three 
elements of the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., slip op. at 17.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The December 2002 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection and 
continued the noncompensable rating for rheumatic fever, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was afforded a medical examination in April 2003.  
In addition, the RO solicited a medical opinion in May 2005 
as to whether his heart disease could be directly attributed 
to service or to his rheumatic fever.  Further examination or 
opinion is not needed on the service connection claims 
because the preponderance of the evidence is against a 
finding that the claimed heart disease may be associated with 
the veteran's military service or rheumatic fever.  This is 
discussed in more detail below.

The RO provided the veteran an appropriate VA examination in 
2003 concerning his rheumatic fever.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 VA examination report 
is thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for certain specified diseases, including 
arteriosclerosis, cardiovascular renal disease, and 
endocarditis, shown to be manifested to a compensable degree 
within one year from the date of service separation.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



New and Material Evidence

The veteran brought a previous claim for service connection 
for ASHD as secondary to his service-connected rheumatic 
fever.  That claim was denied in a December 1982 Board 
decision, for lack of evidence to show that the veteran's 
heart disease was related to his rheumatic fever.  The 
December 1982 decision is final.  38 U.S.C.A. § 7105.

The veteran has submitted two letters from private doctors in 
support of his claim, an October 2002 letter from a Dr. 
Borrego and a May 2004 letter from a Dr. Bradford.  Both of 
these letters indicate that the doctors think that the 
veteran's current heart disability is the result of the 
natural progression of the residuals of rheumatic fever.  See 
Justus.

These letters are new to the record and directly address the 
reason for the previous denial of the veteran's claim.  As 
such, the Board finds that they raise a reasonable 
possibility of substantiating the claim.  The Board finds 
that the veteran has submitted new and material evidence.  
The appeal to reopen the claim for service connection for 
ASHD as secondary to rheumatic fever is granted.

III. Service Connection

The RO, following the reopening of the claim of service 
connection for ASHD, considered the veteran's entire heart 
disability in adjudicating the claim of service connection on 
the merits as he has repeatedly indicated that he has heart 
disease.  The Board will address direct, presumptive and 
secondary service connection for heart disease to include 
ASHD. 

For the reasons that follow, the Board concludes the 
preponderance of the evidence is against the claim and the 
appeal will be denied on the basis that the preponderance of 
the evidence indicates that the veteran's current heart 
disease is not related to service on a direct, presumptive or 
secondary basis.

The veteran's service medical records reflect treatment of 
complications of rheumatic fever.  The veteran suffered from 
rheumatic fever in early 1945 with carditis and a blowing 
systolic murmur listed as complications.  In April, he had a 
partial auriculoventricular block on an electrocardiogram.  
By June, a subsequent electrocardiogram was normal.  In July, 
his heart was normal on x-ray study.  By his October 1945 
separation from service physical examination, the veteran was 
found to have a normal heart, with his rheumatic fever in 
remission.  There is no indication that the veteran had a 
permanent heart disability by the time of his separation from 
service.  Based on this evidence, the Board cannot find that 
the veteran had incurred heart disease by the time of his 
separation from service.  As a result, the claim must fail on 
direct service connection grounds.  See Hickman, supra.  

The veteran's VA treatment records similarly do not reflect 
the presence of heart disease in the year following service.  
Reports from a March 1946 hospitalization stated that 
electrocardiographic testing was within normal limits.  Chest 
x-rays showed cardiac measurements just above normal.  Heart 
sounds were clear without murmur or irregularity.  An October 
1946 VA examination report states that the veteran's heart 
was of normal size with normal rhythm and no murmurs.  The 
Board cannot find that the veteran's heart disease manifested 
within one year of his separation from service.  Therefore, 
the claim must fail on presumptive service connection 
grounds.  See 38 C.F.R. § 3.309, supra.  

Findings beginning in the 1970s, several decades after 
service separation, demonstrate cardiac problems.  In 
November 1974, records state that the doctors suspected that 
the veteran had ASHD.  The veteran complained of chest pains, 
but the tests did not provide conclusive evidence of ASHD.  
Electrocardiographs at that time were considered normal.  The 
July 1975 records consist of a VA examination which diagnosed 
arteriole hypertension and ASHD.  Cardiac rhythm was normal 
and there were no murmurs.  The September 1975 statement sent 
from Dr. Gayle states that the veteran does have ASHD, 
although the diagnostic tests which form the basis of that 
diagnosis are not of record.  Thereafter, the record shows 
regular treatment for heart problems (to include arterial and 
valvular conditions).   The veteran clearly has current heart 
disease.

Since there is no evidence of heart problems in service,	 
there is no evidence of arteriosclerosis, endocarditis, or 
cardiovascular disease within one year of discharge, and no 
competent, persuasive evidence linking heart problems (first 
diagnosed decades after service separation) to service, the 
remaining question is whether the veteran's heart disease was 
caused by or made worse by his service-connected rheumatic 
fever.  The veteran has contended that his rheumatic fever 
resulted in his current heart disease.  The Board notes that 
he is not competent to offer such evidence.  See Espiritu, 
supra.  

The evidence as to whether the veteran has heart disease as a 
result of his rheumatic fever consists of five opinions.  In 
favor of the relationship is the October 2002 letter from Dr. 
Borrego (an internist not a cardiologist) and the May 2004 
letter from Dr. Bradford (a specialist in family practice, 
obstetrics and womens' health issues).  Both physicians had 
copies of the veteran's claims file to review.  Both state 
that the veteran's current heart problems have followed a 
natural progression. 

Against the claim are the VA opinions of January 1982, April 
2003 and May 2005.  The January 1982 opinion was offered on 
the basis of physical examination and a history provided by 
the veteran.  The claims file was not available to the 
examiner.  The examiner (a staff physician in the ambulatory 
care service) found that there was "no clear evidence of 
rheumatic heart disease."  The April 2003 VA examiner who 
conducted the veteran's heart examination did have the claims 
file available.  The examiner indicated that rheumatic heart 
disease "most commonly involves the mitral valve with the 
development of mitral stenosis . . . involvement of the 
aortic valve alone [as] sequela of rheumatic fever is 
unusual."  In the veteran's case, there was no evidence of 
mitral stenosis.  Rather, there were noted aortic valve 
problems.  The May 2005 opinion is the combined opinion of 
two VA physicians, including a cardiologist.  On the basis of 
expertise and review of text books, the cardiologist 
concluded that it is not likely that rheumatic heart disease 
is a contributing factor in the development of ASHD.  It was 
also noted that previous private opinions on file (referenced 
above) had not actually related the veteran's ASHD to his 
rheumatic fever but rather made general statements regarding 
the progress of his heart problems.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the U.S. Court 
of Appeals for Veterans Claims has expressly declined to 
adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471-473 (1993).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

For all the detail included in the letters from the veteran's 
private doctors, the substance of the opinions is quite 
brief.  Dr. Borrego, an internist not a cardiologist, noted 
that patients with rheumatic heart disease are left with 
valvular problems.  Notably, the April 2003 VA examiner 
further elaborated that rheumatic heart disease most commonly 
involves the mitral valve.  Notably, the veteran has aortic 
valve problems.  Any mitral problems were characterized as 
mild.  

Dr. Bradford, while indicating the veteran had rheumatic 
heart disease which had followed a normal progression, did 
not explain the basis for her rationale.  Further, it is 
again notable that Dr. Bradford is a specialist in family 
practice/obstetrics and womens' health issues. 

In contrast, the VA examiners have bolstered their opinions 
with supportive rationales, as will be discussed, below.  The 
April 2003 VA examiner explained that the valvular type of 
heart disease expected as "sequela" of rheumatic fever 
would involve the mitral valve, not the aortic valve, as 
here.  The examiner also noted that aortic valve involvement 
without mitral valve involvement would be "unusual."  The 
May 2005 opinion states, correctly, that the private opinions 
did not actually tie current ASHD to the veteran's rheumatic 
fever.  Further, as noted above, the May 2005 opinion 
specifically discounted a link between rheumatic heart 
disease and ASHD. 

As the opinions against the claim have provided a detailed 
rationale and because of the examiners' background in the 
field of cardiology, the Board finds that the opinions 
against the claim are more persuasive than the opinions in 
favor.  The Board finds that the preponderance of the 
evidence is against a nexus between the veteran's service-
connected rheumatic fever and his current heart disease, 
however characterized.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Increased Rating

The veteran contends that he is entitled to a compensable 
rating for his service connected rheumatic fever.  For the 
reasons that follow, the Board concludes that a compensable 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected residuals of rheumatic fever 
disability has been rated using the criteria of 38 C.F.R. § 
4.88b, Diagnostic Code 6309, which provides that rheumatic 
fever as an active disease will be rated as 100 percent 
disabling.  Thereafter residuals are to be rated under the 
appropriate bodily system.  The evidence shows that the 
veteran has not had a bout of rheumatic fever since service.  
As a result, the 100 percent rating for active disease is not 
warranted.  Id.  As discussed above, the Board has concluded 
that, while the veteran has heart disease, it is not related 
to his rheumatic fever.  The Board can find no other 
residuals attributed to the veteran's rheumatic fever.  The 
Board concludes that a compensable rating based on residuals 
is not warranted.  Id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The appeal to reopen the claim for service connection for 
ASHD as secondary to rheumatic fever is granted.

Entitlement to service connection for heart disease, to 
include ASHD, claimed as secondary to rheumatic fever is 
denied.  

Entitlement to a compensable rating for rheumatic fever is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


